                      Case 5:18-md-02827-EJD Document 305 Filed 03/14/19 Page 1 of 4


            1    THEODORE J. BOUTROUS, JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    CHRISTOPHER CHORBA, SBN 216692
                   cchorba@gibsondunn.com
            3    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            4    TIMOTHY W. LOOSE, SBN 241037
                   tloose@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    G. CHARLES NIERLICH, SBN 196611
                   gnierlich@gibsondunn.com
            9    RACHEL S. BRASS, SBN 219301
                   rbrass@gibsondunn.com
           10    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
           11    San Francisco, CA 94105
                 Telephone: 415.393.8200
           12    Facsimile: 415.374.8458
           13    Attorneys for Defendant Apple Inc.
           14

           15                                UNITED STATES DISTRICT COURT

           16                              NORTHERN DISTRICT OF CALIFORNIA

           17                                         SAN JOSE DIVISION

           18    IN RE: APPLE INC. DEVICE                      CASE NO. 5:18-md-02827-EJD
                 PERFORMANCE LITIGATION,
           19                                                  PUTATIVE CLASS ACTION
           20                                                  NOTICE OF PROCEEDINGS BEFORE THE
                                                               SPECIAL DISCOVERY MASTER
           21    This Document Relates To:                     RELATED TO PENDING MOTIONS TO
                                                               SEAL
           22           ALL ACTIONS.
                                                               Judge:       Hon. Edward J. Davila
           23

           24

           25

           26

           27

           28

Gibson, Dunn &                  NOTICE OF PROCEEDINGS BEFORE THE SPECIAL DISCOVERY MASTER
Crutcher LLP
                                            RELATED TO PENDING MOTIONS TO SEAL
                                                 CASE NO. 5:18-MD-02827-EJD
                      Case 5:18-md-02827-EJD Document 305 Filed 03/14/19 Page 2 of 4


            1    TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
            2           PLEASE TAKE NOTICE THAT the parties are currently meeting and conferring about a
            3    discovery dispute that may affect two pending motions to seal: the motion to seal certain portions of
            4    Plaintiffs’ Opposition to the Motion to Dismiss the Second Amended Complaint (Dkts. 279 [motion
            5    to seal], 300 [supporting declaration]), and the pending motion to seal certain portions of the Second
            6    Amended Consolidated Complaint (Dkts. 304 [joint motion to seal], 304-1 [supporting declaration]).
            7           Plaintiffs notified Apple on March 12, 2019 that they object to Apple’s designation of the
            8    documents included as Exhibits 1–3 to the Cotchett Declaration in support of Plaintiffs’ Opposition
            9    to the Motion to Dismiss (Dkts. 279-6 [Exhibit 1], 279-8 [Exhibit 2], 279-10 [Exhibit 3]). Exhibits
           10    1–3 to the Cotchett Declaration are documents that were produced by Apple as Protected Material
           11    under the Protective Order (Dkt. 224). Paragraph 374 of the Second Amended Complaint also quotes
           12    from the document that is attached as Exhibit 3 to the Cotchett Declaration.
           13           On a regular discovery call today with the Special Discovery Master, Judge Westerfield asked
           14    the parties to meet and confer concerning Plaintiffs’ objection and, if necessary, brief the issues for
           15    resolution by the Special Discovery Master. The Special Discovery Master will address this matter
           16    further at her hearing on March 28, 2019, if the parties are unable to resolve the dispute on their own.
           17           The resolution of the designation dispute may affect the Court’s consideration of the pending
           18    motions to seal, insofar as they relate to the documents attached as Exhibits 1–3 to the Cotchett
           19    Declaration, and may thereby save Court resources regarding this issue. Apple respectfully requests
           20    that this Court defer ruling on the motions to seal to the extent that they relate to Exhibits 1–3 to the
           21    Cotchett Declaration, until the Special Discovery Master has ruled or the parties otherwise resolve
           22    Plaintiffs’ objection to the designation of those documents. Apple will inform the Court when the
           23    dispute is resolved.
           24

           25    DATED: March 14, 2019                         GIBSON, DUNN & CRUTCHER LLP
           26                                                  By:             /s/ Christopher Chorba
                                                                                   Christopher Chorba
           27
                                                               Attorneys for Defendant Apple Inc.
           28
                                                                     1
Gibson, Dunn &                    NOTICE OF PROCEEDINGS BEFORE THE SPECIAL DISCOVERY MASTER
Crutcher LLP
                                              RELATED TO PENDING MOTIONS TO SEAL
                                                   CASE NO. 5:18-MD-02827-EJD
                      Case 5:18-md-02827-EJD Document 305 Filed 03/14/19 Page 3 of 4


            1                                        CERTIFICATE OF SERVICE
            2           I, Christopher Chorba, hereby certify that on March 14, 2019, the foregoing NOTICE OF
            3    PROCEEDINGS BEFORE THE SPECIAL DISCOVERY MASTER RELATED TO
            4    PENDING MOTIONS TO SEAL was filed electronically through the CM/ECF system, copies of
            5    which were sent by First Class Mail to the below individuals and anyone else unable to accept them
            6    via the electronic filing system:
            7
                 Abdul Mohammed
            8    258 East Bailey Rd Apt. C
                 Naperville, IL 60565
            9
                 Andrew Kierstead
           10
                 Hobson Bernardino & Davis LLP
           11    444 South Flower Street
                 Suite 3100
           12    Los Angeles, CA 90071

           13    Brian Hogue
                 103158
           14
                 c/o ISC C
           15    H-3
                 P.O. Box 70010
           16    Boise, ID 83707
           17    Cathleen M. Combs
                 Edelman Combs Latturner & Goodwin, LLC
           18
                 120 South LaSalle Street
           19    18th Floor
                 Chicago, IL 60603
           20
                 Noah Benjamin Novogrodsky
           21    Univ Toronto/Faculty Of Law
           22    84 Queen's Park
                 Toronto ON M5S 2C5
           23
                 Peter Wasylyk
           24    Hobson Bernardino & Davis, LLP
                 444 South Flower Street, Suite 3100
           25    Los Angeles, CA 90071
           26
                 Randall Robinson Renick
           27    Hadsell, Stormer, Richardson & Renick, LLP
                 128 N. Fair Oaks Ave.
           28    Pasadena, CA 91103
                                                                 2
Gibson, Dunn &                    NOTICE OF PROCEEDINGS BEFORE THE SPECIAL DISCOVERY MASTER
Crutcher LLP
                                              RELATED TO PENDING MOTIONS TO SEAL
                                                   CASE NO. 5:18-MD-02827-EJD
                      Case 5:18-md-02827-EJD Document 305 Filed 03/14/19 Page 4 of 4


            1    Richard Brian Rosenthal
                 Law Offices of Richard B. Rosenthal, PA
            2    169 E Flagler St. Ste 1422
            3    Miami, FL 33131-1212

            4    Richard I Woolf
                 Boyle Brasher LLC
            5    One Metropolitan Square
                 211 North Broadway, Suite 2300
            6    St. Louis, MO 63102
            7
                 Richard S. Wayne
            8    Strauss & Troy
                 Federal Reserve Building
            9    150 E. Fourth St.
                 Cincinnati, OH 45202-4018
           10

           11    Steven Saul
                 Eggnatz Pascucci
           12    5400 S. University Drive, Ste. 417
                 Davie, FL 33328 
           13

           14

           15                                              By:        /s/ Christopher Chorba
                                                                          Christopher Chorba
           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                 3
Gibson, Dunn &                   NOTICE OF PROCEEDINGS BEFORE THE SPECIAL DISCOVERY MASTER
Crutcher LLP
                                             RELATED TO PENDING MOTIONS TO SEAL
                                                  CASE NO. 5:18-MD-02827-EJD
